DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record and in response to the Terminal Disclaimer filed 3/1/2022.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Birken et al. US 2013/0018575.
Birken is directed towards a system to detect and record road conditions. The system uses multiple sensors mounted on the underside of a vehicle to scan and detect conditions of a road such as potholes, ice, or other degradation or surface characteristics in the road. The system can utilize acoustics surface and subsurface sensors for early detection of poor bonding between asphalt and concrete deck or extensive cracking. Birken also uses a ground penetrating array to map out subsurface characteristics such as moisture, road thickness, corrosion, and other defects such as voids. As was argued by the applicant in a prior patent-family patent, Birken utilizes, for the purposes of determining surface conditions of a road, a millimeter-wave radar. Contrary to the claimed, and well understood, Ground Penetrating Radar, the application at hand uses a single sensor system to scan and detect surface conditions whereas the prior art of record, Birken, uses the GPR for subsurface characteristics and a separate millimeter-wave radar for surface conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668